LOWELL, District Judge.
Reasonable care and skill are expected of persons in charge of ships. The statute specifies some of the precautions proper to be taken by navigators, and leaves others, equally obligatory, to the common law of the sea. It is no bar to a recovery of damages in a case of this kind, that one of these precautions, whether-imposed by the statute, or having a different foundation, has been neglected, unless the neglect caused or contributed to the collision. Chamberlain v. Ward. 21 How. [62 U. S.) 548.
The evidence in this case, on both sides, shows that *the lights of the D. P. were seen before the hull or the sails of either vessel were visible from the other; and it is probable that if the Romp had had her lights, time enough might have been saved to have enabled the vessels to clear each other. If not, the disaster was inevitable, and in either case the libellants cannot recover, unless it be true, as they allege, that the D. P. luffed. All the witnesses on board that vessel deny it, and no one on the libellants’ schooner, excepting the mate, is willing to say that he saw any change of that sort, though they argue that one must have been made. It is not probable that men who could see nothing, but only hear a hail to put their helm up, should at once proceed to put it down. The mate, who was examined several months later than the others, says he saw first the red and then the green light, but I find him not only unconfirmed in this, but contradicted by his own crew in one most material matter, and in several of less importance, so that I cannot rely on his evidence.
Some gentlemen of nautical experience have given it as their opinion, that- if the vessels were meeting in the direction and at the distance supposed, and the libellants changed their course as they say they did, the vessels could not have come together if the D. P. had ported her helm. But the value of such an opinion depends on so nice a calculation of times, courses, and distances, that I should not feel safe in adopting it against the clear’ weight of the direct testimony of eye-witnesses. One of the experts said that a variation of half a point in the course of either schooner would make the difference between clearing and not clearing. I find that the respondents ported as soon as they had warning, and are not in fault It is admitted on both sides that the vessels were meeting nearly end on; but if they were not. the libellants would be no better off, because they had the wind free and must assume the burden of giving way. The libel must be dismissed; and the allegation that the respondents’ men wantonly or carelessly abandoned the boat of the lost schooner not being proved, costs will fol- • low the decree. Libel dismissed.